Citation Nr: 1430300	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  06-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast disease.

2.  Entitlement to service connection for sinusitis.

(The issue of entitlement to an initial compensable rating prior to March 24, 2006, and an initial rating greater than 30 percent prior to June 24, 2010, for migraine headaches will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1987 to February 1995, and from February 2003 to February 2005.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board also notes that in January 2008, the Veteran testified before Veterans Law Judge Singleton and in August 2013, the Veteran testified before Veterans Law Judge Roberts.  Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (2013).  Appeals can be assigned only to an individual judge or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (2013).  Thus, when an appellant has had a hearing before two separate judges during an appeal, and those hearings cover one or more common issues, a third judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  However, an appellant must be provided the opportunity for a hearing before all three judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (2013).  In a February 2014 letter, the Veteran was offered the opportunity of a hearing before a third judge who would sit on the panel in deciding these claims.  In February 2014, the Veteran waived the right to an additional hearing.

In November 2013, the Veteran filed claims for increased ratings for posttraumatic stress disorder, irritable bowel syndrome, and endometriosis, and claims for service connection for a genitourinary disability, rhinitis, rhinoplasty, and flat feet.  An appeal has not been perfected of those issues and they are referred to the Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to service connection for sinusitis is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has fibrocystic breast disease that was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for fibrocystic breast disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran asserts that service connection is warranted for fibrocystic breast disease as it manifested during active service.

The Veteran's June 1987 entrance examination shows no reports of fibrocystic breast disease.  A May 1988 service medical record shows that the Veteran reported lumps in her breast.  A December 1988 service medical record shows that through a physical examination, a right breast mass was detected.  A March 1989 service medical record shows that the Veteran was diagnosed with fibrocystic breast disorder.  A June 1989 service medical record shows that the Veteran sought treatment regarding a breast condition.  An April 1994 service medical record shows that the Veteran was diagnosed with lumps of the breast.  In July 1994, the Veteran had lumps in breast removed and was again diagnosed with fibrocystic breast disease.

Private treatment records from July 2007 to September 2007 show that the Veteran had benign fibroadenomotoid hyperplasia of the right breast.

In July 2010, the Veteran underwent a VA examination concerning the claim for fibrocystic breast disease.  The examiner reported that the Veteran had fibrocystic breast disease after a physical examination was conducted.  No discrete masses or worrisome abnormalities were reported, although large cysts were palpitated on examination.  The examiner's opinion was that while the Veteran had fibrocystic breast disease, it was unclear when the onset of the condition occurred.  The examiner reported that the Veteran stated that the condition began in 1991 and opined that there was no evidence to suggest that the fibrocystic breast disease did not onset in 1991.  The VA examiner further reported that fibrocystic breast disease was not caused by any incident in service as it is an idiopathic disease.  

A February 2011 VA examination report shows that the Veteran was diagnosed with fibrocystic breast disease.  Physical examination revealed one cystic lesion on the Veteran's right breast.  The VA examiner did not provide an opinion as to the etiology of the Veteran's fibrocystic breast disease.  

An April 2013 private treatment record shows that a mammogram revealed two clips marking previous benign biopsy sites of the Veteran's breast.  No findings suspicious for malignancy were seen.

The Veteran has been consistent in reporting her symptoms on a yearly basis since separation from service in February 2005.  Moreover, the Veteran has been treated on numerous occasions during active service and after separation from service for cysts in her breast.  The Board notes that at no time has the Veteran ever reported that she has been free of lumps in her breast and at the August 2013 Board hearing the Veteran reported current symptoms of a breast lump, breast aches, tenderness, cyst, and a thickened area of breast tissue.  The Board finds that the Veteran is competent and credible to report her symptoms of fibrocystic breast disease which were on multiple occasion diagnosed by medical personnel during active service and since separation from active service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no evidence of record to support a clear and unmistakable finding that any fibrocystic breast disorder existed prior to entrance to service.

The Board finds that while the July 2010 and February 2011 VA examiners did not provide complete opinions, taken as a whole, both opinions diagnosed the Veteran with fibrocystic breast disease which was also first diagnosed during active service.  Moreover, while the July 2010 VA examiner reported that it was unclear when the fibrocystic breast disease manifested, there was no evidence to contradict the Veteran's report of onset during active service.

Therefore, based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has fibrocystic breast disease that first manifested during active service.  The medical evidence clearly shows that the Veteran reported symptoms and was treated for fibrocystic breast disease during service and has continually been diagnosed with fibrocystic breast disease after separation from service that includes two diagnosis, confirmed by VA examinations.  Accordingly, service connection is warranted for fibrocystic breast disease.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for fibrocystic breast disease is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that service connection is warranted for sinusitis because it manifested during active service.  

The Veteran's June 1987 entrance examination shows no reports of sinusitis.

An August 1988 service medical record shows that the Veteran was assessed with sinusitis.

A May 1989 service medical record shows that the Veteran was diagnosed with chronic sinusitis.

A July 1989 service medical record shows that the Veteran underwent a septorhinoplasty and bilateral nasal antral windows concerning her chronic nasal obstruction.  

At an August 2010 VA examination, the examiner that conducted the examination was a VA physician who had treated the Veteran's sinusitis on previous occasions.  The examiner reported that the Veteran was treated for ethmoid sinusitis in 2009.  In 2010, the examiner reported treating the Veteran for acute maxillary sinusitis in the spring of 2010 that resulted in a clearing of the infection.  The examiner's impression of the Veteran's sinusitis was that she had intermittent episodes treated by the examiner in the past but that there was no indication of current evidence of an acute or chronic nose or sinus disease at the time of the examination.

However, service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Clearly, the Veteran was treated for sinusitis only a few months before the August 2010 VA examination which is during the pendency of her appeal.  In addition, the Veteran has testified that she has had ongoing sinus problems since service.

In light of the above, the Board finds that the Veteran should be provided with a new examination that adequately addresses the nature and etiology of any sinus condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she provide the names, addresses and approximates dates of any outstanding VA and non-VA health care providers who have treated her for sinusitis.  After securing the necessary releases, the AOJ should undertake reasonable efforts to obtain any record adequately identified by the Veteran, which are not already of record.

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine the nature and etiology of any sinus disability.  The examiner must review the claims file and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail. The examiner should identify any pertinent pathology found and should diagnose any current disability.  The examiner is asked to provide an opinion addressing the following questions:

a. Based on a review of the record evidence contained in the claims file, and the examination results, can it be determined with a reasonable degree of medical certainty that the Veteran has a presently existing diagnosis of sinusitis (i.e., has the Veteran suffered in the past, and does she now suffer, from sinusitis)?  The examiner must provide the rationale for this opinion.

b. If the Veteran is found to have a presently existing diagnosis of sinusitis, is it at least as likely as not (50 percent probability or more) that such condition had its onset in service, or is otherwise related to any incident of service.  The examiner must provide the rationale for this opinion.

In addressing the questions posed above, the examiner should consider any statement from the Veteran regarding the onset and recurrent symptoms of sinusitis.  The examiner should specifically discuss and reconcile the service medical records showing that the Veteran had chronic sinusitis, post-service medical evidence of possible persistent or recurrent sinusitis, and the opinion provided by the VA examiner in August 2010 that specifically reported that the Veteran had been recently treated for sinusitis.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Then, re-adjudicate the issue of entitlement to service connection for sinusitis.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
         HARVEY P. ROBERTS                                   MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                     Acting Veterans Law Judge
       Board of Veterans' Appeals                             Board of Veterans' Appeals



	                         __________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


